Upon the general interrogatory put to Mr. Mams, the supposed trustee in this case, namely, whether, at the time of the service of the summons upon him, he had any effects of the defendant, Sherman, in his hands, the said trustee, who is a counsellor and attorney of this court, answered, that, a short time before the service of the' writ upon him, he had collected, in the line of his profession as an attorney, $ 494 for the said Sherman, which he had received from, the present plaintiff upon two several notes of hand of the plaintiff, which had been before that time put into his hands for collection by Sherman; and that the said sum remained in his keeping at the time-he was summoned as trustee.
Upon this answer he was adjudged trustee.